[Cite as State v. Seagle, 2012-Ohio-132.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                UNION COUNTY



STATE OF OHIO,

        PLAINTIFF-APPELLEE,                                CASE NO. 14-11-16

        v.

DARREN A. SEAGLE,                                          OPINION

        DEFENDANT-APPELLANT.


STATE OF OHIO,

        PLAINTIFF-APPELLEE,                                CASE NO. 14-11-17

        v.

DARREN A. SEAGLE,                                          OPINION

        DEFENDANT-APPELLANT.



                      Appeals from Marysville Municipal Court
                    Trial Court Nos. CRB 1100326 and CRB110327

                                      Judgments Affirmed

                            Date of Decision: January 17, 2012
Case No. 14-11-16, 14-11-17




APPEARANCES:

          Darrell L. Heckman for Appellant

          Tim Aslaner for Appellee




PRESTON, J.

          {¶1} Defendant-appellant, Darren A. Seagle (hereinafter “Seagle”), appeals

the Marysville Municipal Court’s decision denying his motion to suppress

evidence and the judgment entries of conviction that followed thereafter. We

affirm.

          {¶2} Around 4:00 a.m. on May 10, 2011, Seagle reported a domestic

violence incident that occurred between him and his live-in girlfriend, Amber

Lawson (hereinafter “Lawson”), to the Marysville Police Department. (Aug. 2,

2011 Tr. at 5-11, 25). Seagle invited law enforcement officers into his home to

investigate the matter. (Id. at 9-10). When officers entered Lawson’s bedroom to

question her about the incident, they discovered marijuana, rolling papers, and a

marijuana roach lying on top of the bedroom dresser. (Id. at 11-13). When the

officers asked Lawson about the items, Lawson stated that they belonged to




                                          -2-
Case No. 14-11-16, 14-11-17


Seagle, and that she would take a drug test to prove they did not belong to her. (Id.

at 13).

          {¶3} On May 10, 2011, Seagle was separately charged with possession of

drug paraphernalia in violation of R.C. 2925.14(C)(1), a fourth degree

misdemeanor and possession of marijuana in violation of R.C. 2925.11(C)(3)(a), a

minor misdemeanor. (Doc. Nos. 2, 2). The former charge was assigned case no.

CRB 1100326; the latter charge was assigned case no. CRB 1100327.

          {¶4} On May 16, 2011, Seagle filed a written plea of not guilty in both

cases. (Doc. No. 6). On May 19, 2011, Seagle filed a motion to suppress evidence

seized during the May 10th incident. (Doc. No. 7).

          {¶5} On August 2, 2011, the trial court held a hearing on the motion and

overruled the motion at the conclusion of the hearing. (Doc. Nos. 7, 16).

Immediately thereafter, Seagle entered no contest pleas to both charges, and the

trial court found Seagle guilty on both charges. (Id.). On the possession of drug

paraphernalia (case no. CRB 1100326), the trial court sentenced Seagle to 30 days

in jail but suspended the 30 days of jail upon the condition that Seagle successfully

complete one year of community control. (Doc. No. 15); (Aug. 2, 2011 Tr. at 36-

37). The trial court also imposed a $250 fine, ordered that Seagle pay $110 in

court costs, and imposed a 180-day license suspension. (Id.); (Id.).         On the

possession of marijuana (case no. CRB 1100327), the trial court ordered Seagle to


                                         -3-
Case No. 14-11-16, 14-11-17


pay a $150 fine and $28 in court costs, and the trial court also imposed a 180-day

license suspension. (Doc. No. 7); (Aug. 2, 2011 Tr. at 36-37). Upon Seagle’s

request, the sentences in both cases were stayed pending appeal. (Doc. Nos. 8, 17);

(Aug. 2, 2011 Tr. at 37).

         {¶6} On August 15 and 19, 2011, Seagle filed notices of appeal. (Doc. Nos.

10, 18). The appeal in case no. CRB 1100326 was assigned appellate case no. 14-

11-16; the appeal in case no. CRB 1100327 was assigned appellate case no. 14-11-

17. On October 13, 2011, this Court consolidated the cases for purposes of

appeal.1

         {¶7} Seagle now appeals, raising one assignment of error for both cases.

                                  ASSIGNMENT OF ERROR

         THE TRIAL COURT ERRED IN OVERRULING
         DEFENDANT-APPELLANT’S MOTION TO SUPPRESS.

         {¶8} In his sole assignment of error, Seagle argues that the trial court erred

by denying his motion to suppress evidence because law enforcement entered

Lawson’s room without her permission; and therefore, exceeded the scope of the

consent search authorized by Seagle. The City, on the other hand, argues that the

drugs and drug paraphernalia was not obtained as a result of a search of


1
  Upon review of the record, it is apparent that the two charges were filed by the clerk of the trial court on
the same date and at the same time. Pursuant to the Rules of Superintendence, the charges should have
been assigned a single case number, 2011 CRB ___, with suffixes A and B to designate the separate
charges. Had the case number been properly assigned, the appellant would have only been required to file
one notice of appeal, pay one court cost deposit, and only one case on appeal would have resulted.

                                                     -4-
Case No. 14-11-16, 14-11-17


defendant’s home; but rather, were found in plain view upon the officer’s

investigation of the alleged domestic violence incident.

       {¶9} A review of the denial of a motion to suppress involves mixed

questions of law and fact. State v. Burnside, 100 Ohio St.3d 152, 2003-Ohio-5372,

797 N.E.2d 71, ¶8, citing State v. Mills, 62 Ohio St.3d 357, 366, 582 N.E.2d 972

(1992). At a suppression hearing, the trial court assumes the role of trier of fact

and, as such, is in the best position to evaluate the evidence and the credibility of

witnesses. Id. When reviewing a ruling on a motion to suppress, deference is

given to the trial court’s findings of fact so long as they are supported by

competent, credible evidence. Id. With respect to the trial court’s conclusions of

law, however, our standard of review is de novo, and we must decide whether the

facts satisfy the applicable legal standard. State v. McNamara, 124 Ohio App.3d

706, 710, 707 N.E.2d 539 (1997).

       {¶10} John Murray, a patrolman with the City of Marysville Police

Department, testified that he was dispatched to 1251 Collingwood Court around

4:00 a.m. on May 10, 2011 to investigate a domestic violence report. (Aug. 2,

2011 Tr. at 5, 7). Murray testified that, when he and his partner, Officer Collier,

arrived, they spoke with Seagle, and Seagle indicated that his girlfriend and he had

an argument and she tried to pry his bedroom door open. (Id. at 8-9). According

to Murray, Seagle took Officer Collier and him into the house and showed them


                                         -5-
Case No. 14-11-16, 14-11-17


the marks on his bedroom door. (Id. at 9). Murray testified that, after Seagle

showed them the marks on his bedroom door, Officer Collier and he “spoke to

[Seagle’s] girlfriend who [was] laying on the bed in the room adjacent to his

door.” (Id.).2 Murray testified that the door to the bedroom of Seagle’s girlfriend,

Amber Lawson, “was open and [Lawson] was laying on the bed there.” (Id. at 11).

Murray further testified that there were lights on in the house and a light on in

Lawson’s bedroom when he walked into Lawson’s bedroom and began talking to

her about the alleged incident of domestic violence. (Id.). According to Murray,

there was a dresser “just as you walk in the door” of Lawson’s bedroom, and

“[t]here were drugs and paraphernalia laying directly on top of that dresser as soon

as you walked in the door.” (Id. at 11-12). Murray identified State’s exhibit A as

photographs of the dresser and the drugs and drug paraphernalia located on top of

the dresser. (Id. at 12-13). Murray testified that he went into Lawson’s bedroom

“[t]o speak to her with reference to argument [sic] as to the second party involved

in the domestic[], and the drugs were in plain view.” (Id. at 12-13). He further

testified that, after he saw the drugs, he asked Lawson about them, and Lawson

denied that they belonged to her, and she volunteered to take a drug test to prove

they did not belong to her. (Id. at 13).




2
 During his testimony, Murray drew a diagram of Seagle’s house on what sounds like a white dry erase
board, which was used to aid his testimony before the trier of fact. (Aug. 2, 2011 Tr. at 10).

                                                -6-
Case No. 14-11-16, 14-11-17


       {¶11} On cross-examination, Murray testified that, at the time he was

dispatched, he did not know whether Seagle or Lawson reported the domestic

violence; but instead, that determination is reached after talking to the parties

involved. (Id. at 15). Murray acknowledged that they had no search warrant and

that the home was owned by Seagle, but Murray testified that Seagle asked law

enforcement to enter the home to show them the pry marks on his bedroom door.

(Id. at 15-16). When asked if Lawson invited Officer Collier and him into her

room to talk, Murray testified, “I don’t recall. The door was opened. We just

talked to her. * * * No. I don’t believe she did.” (Id. at 17). Murray testified that

Lawson never asked Officer Collier and him to wait a minute for her to come out

of the bedroom. (Id.). Murray could not recall what Lawson was wearing when

they entered the bedroom. (Id. at 16-17). Murray denied ever seeing or collecting

a container or box from the bedroom; he further denied that the marijuana was

located inside a box. (Id. at 19).

       {¶12} Thereafter, the State rested, and Seagle called his girlfriend, Amber

Lawson to the stand. (Id.). Lawson testified that, as of May 10, 2011, she was

living at 1252 Collingwood Court, Marysville, Ohio. (Id. at 20). Lawson testified

that, when the officers came to the house, it was dark outside, and she was inside

her bedroom, which was separate from Seagle’s bedroom. (Id. at 20-21).

According to Lawson, law enforcement “asked me, can I come back? And I said,


                                         -7-
Case No. 14-11-16, 14-11-17


wait a minute.” (Id. at 21). Lawson testified that she told the officers to wait a

minute because she was in her pajamas and wanted to change her clothes. (Id.).

Lawson testified that the officers did not wait, but instead, just came into her

bedroom. (Id. at 22). Lawson testified that she did not invite the officers into her

bedroom, and they did not have her permission. (Id.). Lawson testified that, from

where the officers were standing by Seagle’s bedroom door, they could not have

seen what was in her bedroom. (Id.). Lawson testified that there was no marijuana

on the dresser when law enforcement entered her bedroom, but there was a

cigarette roller and rolling paper on the dresser. (Id. at 23). Lawson further

testified that the marijuana was inside a container, which she identified as

defendant’s exhibit A. (Id.). Upon cross-examination, Lawson testified that she

was clothed and she had a night stand light on in the bedroom when law

enforcement entered her bedroom. (Id. at 24). Lawson also testified that, when

they entered the bedroom, the officers began asking her about an argument she

allegedly had with Seagle. (Id.).

       {¶13} Seagle testified that, on May 10, 2011, he reported to the Marysville

Police Department that Lawson and he were having an argument. (Id. at 25-26).

Seagle testified that the situation had stabilized between the two of them by the

time law enforcement arrived. (Id. at 26). According to Seagle, he did not have

any cuts, scrapes, or bruises, and he was not fearful of Lawson when the police


                                        -8-
Case No. 14-11-16, 14-11-17


arrived. (Id.). Seagle testified that he showed the police the pry marks on his

bedroom door, and that his bedroom is across the hall from Lawson’s bedroom.

(Id.).   Seagle also testified that, if he was standing where the officers were

standing, he would not have been able to see into Lawson’s bedroom, including

the night stand. (Id. at 26-27). Seagle testified that he did not hear the police

officers say anything to Lawson before they entered her bedroom. (Id.).          He

further testified that Lawson had a night light on in the bedroom when the officers

entered the bedroom. (Id. at 27).

         {¶14} “Under [the plain-view] doctrine, an officer may seize an item

without a warrant if the initial intrusion leading to the item’s discovery was lawful

and it was ‘immediately apparent’ that the item was incriminating.” State v.

Waddy, 63 Ohio St.3d 424, 442, 588 N.E.2d 819 (1992), superseded by

constitutional amendment as stated in State v. Smith, 80 Ohio St.3d 89, 684 N.E.2d

668 (1997), citing Coolidge v. New Hampshire, 403 U.S. 443, 465- 466, 91 S.Ct.

2022, 29 L.Ed.2d 564 (1971) and Horton v. California, 496 U.S. 128, 136, 110

S.Ct. 2301, 110 L.Ed.2d 112 (1990).        Seagle argues that the officer’s initial

intrusion leading to the marijuana and drug paraphernalia’s discovery was

unlawful since Lawson did not consent to the officers entering her bedroom. This

argument lacks merit. Law enforcement did not enter the home (or Lawson’s

bedroom) to conduct a search but to investigate the reported domestic violence,


                                        -9-
Case No. 14-11-16, 14-11-17


and the officers had Seagle’s express consent to enter the home for this purpose.3

See State v. Pamer, 70 Ohio App.3d 540, 591 N.E.2d 801 (1990), citing Davis v.

United States, 327 F.2d 301 (9th Cir. 1964). In fact, Seagle reported the domestic

violence in the first place, though law enforcement officers were unaware of that

fact when they initially reported to the scene. When law enforcement officers

entered Lawson’s bedroom, the door was wide open and the bedroom was

illuminated by a bed-side lamp. After reviewing the record, it is clear that the

officers entered Lawson’s bedroom to determine her part in the alleged incident of

domestic violence—not to search the bedroom for contraband. This is not a

consent search case, and therefore, this case is distinguishable from those Seagle

cites. Since law enforcement’s initial intrusion was lawful, the trial court did not

err in concluding that the items discovered were admissible in evidence under the

plain-view doctrine and denying the motion to suppress. State v. Schroeder, 6th

Dist. No. WD-00-076, 2001 WL 1308002, *3 (Oct. 26, 2001) (trial court did not

err in denying motion to suppress where officers entered the apartment to question

a party to a suspected domestic violence and drug paraphernalia was in immediate

plain view).

           {¶15} Seagle’s assignment of error is, therefore, overruled.




3
    The parties agreed that Seagle was the owner of the home.

                                                    -10-
Case No. 14-11-16, 14-11-17


       {¶16} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgments of the trial court.

                                                              Judgments Affirmed

ROGERS, P.J. and WILLAMOWSKI, J., concur.




                                        -11-